UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4335


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE D. WHITFIELD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00300-HEH-1)


Submitted:   November 18, 2008            Decided:   December 1, 2008


Before WILKINSON and    MICHAEL,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven P. Hanna, Richmond, Virginia, for Appellant.       Chuck
Rosenberg, United States Attorney, Stephen W. Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Andre D. Whitfield was convicted of: two counts of

using a communication facility to facilitate a drug offense;

possession       with    intent    to    distribute        cocaine        base;    attempted

distribution       of     cocaine       base;       possession       of    a   firearm        in

furtherance of a drug trafficking crime; and possession of a

firearm by a person previously convicted of domestic violence.

He received a 192-month sentence.                        Whitfield now appeals his

convictions,       arguing    that       the       district    court      erred        when   it

rejected his Batson v. Kentucky, 476 U.S. 79 (1986), challenge

to the Government’s peremptory strikes of three black jurors.

We affirm.

             Under Batson, the use of a peremptory challenge for a

racially   discriminatory           purpose        offends     the    Equal       Protection

Clause.    Id.          We give “great deference” to the trial court’s

findings   as     to     whether    a    Batson         violation    occurred,          and   we

review the court’s findings for clear error.                         Jones v. Plaster,

57 F.3d 417, 421 (4th Cir. 1995).

             A    three-step       process         is   used   to    analyze       a    Batson

claim:

     First, the defendant must make a prima facie showing
     that   the   prosecutor   has   exercised    peremptory
     challenges on the basis of race.       Second, if the
     requisite showing has been made, the burden shifts to
     the   prosecutor   to   articulate    a    race-neutral
     explanation for striking the jurors in question.
     Finally, the trial court must determine whether the

                                               2
     defendant has carried his burden of proving purposeful
     discrimination.

Hernandez v. New York, 500 U.S. 352, 358-59 (1991) (citations

omitted).       When conducting this analysis, “the decisive question

[is] whether counsel’s race-neutral explanation . . . should be

believed.”          Id. at 365.

               At     the    second      step,       both    age     and       occupation      are

legitimate, race-neutral reasons to strike a juror.                                 Smulls v.

Roper, 535 F.3d 853, 867 (8th Cir. 2008) (occupation); United

States v. Grimmond, 137 F.3d 823, 834 (4th Cir. 1998) (age);

United States v. Miller, 939 F.2d 605, 609 (9th Cir. 1991).

Here, the prosecutor stated that she struck a black female juror

because    she       was    twenty-two,       and      the    prosecutor          wanted      only

jurors    who       were    twenty-five       or     older.        The     prosecutor       cited

occupation as the reason she struck two black males: she wanted

no teachers, social workers, or nurses on the jury.                                One of the

struck jurors was a teacher, and the other was a social worker.

By   articulating           race-neutral         reasons       for       the    strikes,       the

Government       satisfied         its   burden       at     the   second        step    of    the

analysis.

               At    the    third     step,      the    trial      court’s        duty    is     to

determine       whether      the    Government’s           race-neutral         reason     for   a

strike    is    “a     pretext     for    discrimination.”               United     States       v.

Farrior, 535 F.3d 210, 221 (4th Cir. 2008).                           The defendant must


                                                 3
“show both that [the Government’s stated reasons for a strike]

were merely pretextual and that race was the real reason for the

strike.”     United States v. McMillon, 14 F.3d 948, 953 (4th Cir.

1994).     In making this showing, the “‘defendant may rely on all

relevant     circumstances       to    raise          an   inference      of     purposeful

discrimination.’”         Golphin v. Branker, 519 F.3d 168, 179 (4th

Cir.    2008)   (quoting       Miller-El         v.   Dretke,     545     U.S.    231,     240

(2005)).

             Here,     Whitfield      did    not       challenge        the    Government’s

race-neutral explanation for striking the young female juror.

The failure to argue pretext after the challenged strike has

been     explained     constitutes       a   waiver         of    the    initial     Batson

objection.      See Davis v. Baltimore Gas & Elec. Co., 160 F.3d

1023,    1027   (4th    Cir.    1998).           Even      if   there    was    no   waiver,

Whitfield did not identify a similarly situated venire member of

a   different    race     who    was     not      peremptorily          challenged,        see

Golphin, 519 F.3d at 179-80, or otherwise establish that race

was the real reason for the strike.                         Similarly, he failed to

meet his burden with respect to the two male jurors.

             Because    the     district         court     did   not     clearly     err    in

rejecting Whitfield’s Batson challenge, we affirm.                             We dispense

with oral argument because the facts and legal contentions are




                                             4
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    5